11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Domingo Martin Cerna,                       * From the 106th District
                                              Court of Dawson County,
                                              Trial Court No. 08-6796.

Vs. No. 11-14-00363-CR                      * June 25, 2015

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, we
modify the judgment of the trial court in cause no. 08-6796 to delete the $2,457.50
fine and the $4,047.54 in restitution. The appeal is otherwise dismissed.